Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 1 of 18 PageID 435



                                   UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

DONALD ANDERSON,                    )                                                Case No. 8:18-cv-00901-MSS-AAS
                                    )
       Plaintiff,                   )
                                    )
v.                                  )
                                    )
THADDEUS MICHAEL BULLARD            )
SR. a/k/a TITUS O'NEIL; and WORLD   )
WRESTLING ENTERTAINMENT, INC., )
                                    )
       Defendants.                  )
____________________________________)

       DEFENDANT WORLD WRESTLING ENTERTAINMENT, INC’S RE-
          SPONSE TO PLAINTIFF’S REQUEST FOR PRODUCTION

        COMES NOW, Defendant, World Wrestling Entertainment, Inc. (hereinafter “WWE”),

and files this Notice of Serving Answers to Plaintiff’s First Request for Production propounded

in this matter.

        1. Any and all insurance agreements or policies under which any persons or entities
        carrying on an insurance business may be liable to satisfy part or all of a judgment which
        may be rendered in this action.

        RESPONSE: Objection. WWE does not submit to the personal jurisdiction of the
        U.S. District Court for the Middle District of Florida and has a pending Motion to
        Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of personal
        jurisdiction, no response is required.

        2. Copies of any and all statements and/or reports made by Plaintiff concerning the
        subject matter of this lawsuit.

        RESPONSE: Objection. WWE does not submit to the personal jurisdiction of the
        U.S. District Court for the Middle District of Florida and has a pending Motion to
        Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of personal
        jurisdiction, no response is required.




                                                COLE, SCOTT & KISSANE, P.A.
                  4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 2 of 18 PageID 436
                                                                                             CASE NO.: 2018-CA-807-ES


      3. Copies of any and all statements and/or reports made by Defendant, THADDEUSMI-
         CHAEL BULLARD SR. a/k/a TITUS O’NEIL, concerning the subject matter of this
         lawsuit.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      4. Copies of any and all statements and/or reports made by Defendant, PAIGE a/k/a
         SARAYA-JADE BEVIS, concerning the subject matter of this lawsuit.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      5. Copies of any and all statements and/or reports bade by anyone concerning the subject
         matter of this lawsuit.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-

                                                               2
                                           COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 3 of 18 PageID 437
                                                                                             CASE NO.: 2018-CA-807-ES


         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      6. A copy of any surveillance movies, videos, photographs, etc. depicting any part of the
         incident alleged to have occurred within the Amended Complaint.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      7. A copy of any surveillance movies, videos, photographs, etc. depicting Defendant,
         THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL, on May 18, 2015.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      8. A copy of any surveillance movies, videos, photographs, etc. depicting Plaintiff on
         May 18, 2015.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

                                                               3
                                           COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 4 of 18 PageID 438
                                                                                             CASE NO.: 2018-CA-807-ES


         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      9. A copy of any surveillance movies, videos, photographs, etc. depicting Paige a/k/a
         SARAYA-JADE BEVIS on May 18, 2015.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      10. Any and all videos and photographs taken by anyone during the taping of “Swerved”
         on May 18, 2015.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Any response to
         this Request risks WWE waiving its lack of personal jurisdiction defense.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.


      11. Any and all videos and photographs taken by anyone during the taping of “Super-
         stars” on May 18, 2015.


                                                               4
                                           COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 5 of 18 PageID 439
                                                                                            CASE NO.: 2018-CA-807-ES


         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Any response to
         this Request risks WWE waiving its lack of personal jurisdiction defense.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      12. Any and all written agreements in effect on May 18, 2015 between THADDEUS MI-
          CHAEL BULLARD SR. a/k/a TITUS O’NEIL and WORLD WRESTLING ENTER-
          TAINMENT, INC.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Any response to
         this Request risks WWE waiving its lack of personal jurisdiction defense.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      13. Any and all written agreements within the possession, custody and control of the
          WORLD WRESTLING ENTERTAINMENT, INC. in effect on May 18, 2015 between
          THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL and anyone concern-
          ing THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL’s performance in
          the “Superstars” television show on or about May 15, 2015.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

      14. Any and all written agreements within the possession, custody and control of the
          WORLD WRESTLING ENTERTAINMENT, INC. in effect on May 18, 2015 be-
          tween THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL and anyone

                                                              5
                                          COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 6 of 18 PageID 440
                                                                                            CASE NO.: 2018-CA-807-ES


         concerning THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL’s perfor-
         mance in the “Swerved” television show on or about May 15, 2015.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

      15. Any and all written agreements in effect on May 18, 2015 between PAIGE a/k/a
          SARAYA-JADE BEVIS and WORLD WRESTLING ENTERTAINMENT, INC.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      16. Any and all written agreements within the possession, custody and control of the
          WORLD WRESTLING ENTERTAINMENT, INC. in effect on May 18, 2015 between
          PAIGE a/k/a SARAYA-JADE BEVIS and anyone concerning PAIGE a/k/a SARAYA-
          JADE BEVIS’s performance in the “Superstars” television show on or about May 15,
          2015.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.



                                                              6
                                          COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 7 of 18 PageID 441
                                                                                             CASE NO.: 2018-CA-807-ES


      17. Any and all written agreements within the possession, custody and control of the
          WORLD WRESTLING ENTERTAINMENT, INC. in effect on May 18, 2015 be-
          tween PAIGE a/k/a SARAYA-JADE BEVIS’S and anyone concerning PAIGE a/k/a
          SARAYA-JADE BEVIS’s performance in the “Swerved” television show on or about
          May 15, 2015.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      18. Any and all written agreements between WORLD WRESTLING ENTERTAIN-
         MENT, INC. and anyone concerning the performance of the “Superstars” television
         show on May 18, 2015 at the Richmond Coliseum, including but not limited to any
         and all written agreements with the Richmond Coliseum and/or its owner/representa-
         tives.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

      19. Any and all written agreements that allowed the WORLD WRESTLING ENTER-
          TAINMENT, INC. and anyone concerning the taping and production of “Swerved”
          on May 18, 2015.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the

                                                               7
                                           COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 8 of 18 PageID 442
                                                                                             CASE NO.: 2018-CA-807-ES


         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      20. Any and all written agreements between WORLD WRESTLING ENTERTAIN-
         MENT, INC. and anyone concerning the taping and production of “Swerved” on May
         18, 2015.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      21. Any and all reports, communications and/or documents prepared by WORLD WRES-
          TLING ENTERTAINMENT, INC. and or its agents/ representatives which refer in
          any way to this incident described in Plaintiff’s Complaint and/or the facts or circum-
          stances leading up to and following said incident.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.


      22. All documents of any kind concerning any action (formal or informal) by any supervi-
          sor or manager or anyone working by or on behalf of WORLD WRESTLING ENTER-
          TAINMENT, INC. directed to THADDEUS MICHAEL BULLARD SR. a/k/a TITUS
          O’NEIL for the purpose of teaching, counseling, disciplining, correcting or otherwise


                                                               8
                                           COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 9 of 18 PageID 443
                                                                                             CASE NO.: 2018-CA-807-ES


         managing THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL. This in-
         cludes but is not limited to all disciplinary actions and the contents of all disciplinary
         folders or files of any kind by whatever name called.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      23. All documents of any kind concerning any action (formal or informal) by any supervi-
          sor or manager or anyone working by or on behalf of WORLD WRESTLING ENTER-
          TAINMENT, INC. directed to PAIGE a/k/a SARAYA-JADE BEVIS for the purpose
          of teaching, counseling, disciplining, correcting or otherwise managing PAIGE a/k/a
          SARAYA JADE BEVIS. This includes but is not limited to all disciplinary actions and
          the contents of all disciplinary folders or files of any kind by whatever name called.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.

         Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
         atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
         the discovery sought is not proportional to the needs of the case, and is not rea-
         sonably calculated to lead to the discovery of admissible evidence. This interroga-
         tory is not limited in time or scope and is unduly burdensome for a company the
         size of WWE and implicates the work product privilege, attorney client privilege
         and/or trade secrets privilege.

      24. Copies of all documents concerning any complaint, criticism or concern raised by any
          person or entity regarding any anger management issues that THADDEUS MICHAEL
          BULLARD SR. a/k/a TITUS O’NEIL possessed.

         RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
         the U.S. District Court for the Middle District of Florida and has a pending Mo-
         tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
         personal jurisdiction, no response is required.
                                            9
                                           COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 10 of 18 PageID 444
                                                                                              CASE NO.: 2018-CA-807-ES




          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.


       25. Copies of all documents concerning any complaint, criticism or concern raised by any
           person or entity regarding THADDEUS MICHAEL BULLARD SR. a/k/a TITUS
           O’NEIL.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.


       26. Copies of all documents concerning any complaint, criticism or concern raised by any
           person or entity regarding PAIGE a/k/a SARAYA-JADE BEVIS.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.

                                                               10
                                            COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 11 of 18 PageID 445
                                                                                             CASE NO.: 2018-CA-807-ES



       27. All documents concerning any evaluation of THADDEUS MICHAEL BULLARD SR.
           a/k/a TITUS O’NEIL performed by WORLD WRESTLING ENTERTAINMENT,
           INC. that has not been produced in response to the preceding Requests.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.


       28. All documents concerning any evaluation of PAIGE a/k/a SARAYA-JAD BEVIS per-
           formed by WORLD WRESTLING ENTERTAINMENT, INC. that has not been pro-
           duced in response to the preceding Requests.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.


       29. All documents concerning any evaluation of PAIGE a/k/a SARAYA-JADE BEVIS
           performed by WORLD WRESTLING ENTERTAINMENT, INC. that has not been
           produced in response to the preceding Requests.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.
                                             11
                                           COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 12 of 18 PageID 446
                                                                                              CASE NO.: 2018-CA-807-ES




          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.

       30. Any and all documents that demonstrate what PAIGE a/k/a SARAY-JADE BEVIS was
           doing on May 18, 2015.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.

       31. Any and all correspondences or communications (including email) that the WORLD
           WRESTLING ENTERTAINMENT, INC. and/or its agents/representatives have had
           with any person or entity, other than your lawyers, involving the incidents raised within
           Plaintiff’s Complaint.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.


                                                               12
                                            COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 13 of 18 PageID 447
                                                                                              CASE NO.: 2018-CA-807-ES


       32. Copies of all WORLD WRESTLING ENTERTAINMENT, INC. policies, procedures,
           rules, guidelines, directives, manuals, handbooks and instructions that were in effect
           on May 18, 2015 concerning any responsibilities required to be performed by THAD-
           DEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.


       33. Copies of all WORLD WRESTLING ENTERTAINMENT, INC. policies, procedures,
          rules, guidelines, directives, manuals, handbooks and instructions that were in effect
          on May 18, 2015 concerning any responsibilities required to be performed by PAIGE
          a/k/a SARAYA-JADE BEVIS.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.


       34. Copies of all WORLD WRESTLING ENTERTAINMENT, INC. policies, procedures,
           rules, guidelines, directives, manuals, handbooks and instructions that were in effect
           on May 18, 2015 concerning the taping and/or production of “Swerved.”




                                                               13
                                            COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 14 of 18 PageID 448
                                                                                              CASE NO.: 2018-CA-807-ES


          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.


       35. Copies of all WORLD WRESTLING ENTERTAINMENT, INC. policies, procedures,
           rules, guidelines, directives, manuals, handbooks and instructions that were in effect
           on May 18, 2015 concerning the taping and/or production of “Superstars.”

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.


       36. A copy of documents showing the hierarchy of managerial positions at WORLD
           WRESTLING ENTERTAINMENT, INC. and who occupied such positions as of May
           18, 2015 and presently.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-

                                                               14
                                            COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 15 of 18 PageID 449
                                                                                             CASE NO.: 2018-CA-807-ES


          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.


       37. Any and all documents showing the dates that THADDEUS MICHAEL BULLARD
          SR. a/k/a TITUS O’NEIL and/or PAIGE a/k/a SARAYA-JADE BEVIS trained at
          the Performance Center in Orlando, Florida between 2013 and 2017.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.

       38. Any and all videos of THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL
           and/or PAIGE a/k/a SARAYA-JADE BEVIS training at the Performance Center in
           Orlando, Florida between 2013 and 2017.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.


       39. Any and all training materials provided by WRESTLING ENTERTAINMENT, INC.
           to THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL and/or PAIGE
           a/k/a SARAYA-JADE BEVIS concerning training at the Performance Center in Or-
           lando, Florida.
                                                15
                                           COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 16 of 18 PageID 450
                                                                                             CASE NO.: 2018-CA-807-ES



          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.

       40. Any and all policies and/or procedures provided by WRESTLING ENTERTAIN-
           MENT, INC. to THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL
           and/or PAIGE a/k/a SARAYA-JADE BEVIS concerning training at the Performance
           Center in Orlando, Florida.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,
          the discovery sought is not proportional to the needs of the case, and is not rea-
          sonably calculated to lead to the discovery of admissible evidence. This interroga-
          tory is not limited in time or scope and is unduly burdensome for a company the
          size of WWE and implicates the work product privilege, attorney client privilege
          and/or trade secrets privilege.

       41. Any and all written agreements between WRESTLING ENTERTAINMENT, INC.
           and THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL and/or PAIGE
           a/k/a SARAYA-JADE BEVIS concerning training at the Performance Center in Or-
           lando, Florida.

          RESPONSE: Objection. WWE does not submit to the personal jurisdiction of
          the U.S. District Court for the Middle District of Florida and has a pending Mo-
          tion to Dismiss for Lack of Personal Jurisdiction in this Court. Due to the lack of
          personal jurisdiction, no response is required.

          Notwithstanding the lack of personal jurisdiction, WWE objects to this Interrog-
          atory on the grounds that it is vague, ambiguous and overbroad in time and scope,

                                                              16
                                           COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 17 of 18 PageID 451
                                                                                                CASE NO.: 2018-CA-807-ES


            the discovery sought is not proportional to the needs of the case, and is not rea-
            sonably calculated to lead to the discovery of admissible evidence. This interroga-
            tory is not limited in time or scope and is unduly burdensome for a company the
            size of WWE and implicates the work product privilege, attorney client privilege
            and/or trade secrets privilege.


                                                 Certificate of Service

         I HEREBY CERTIFY that on the 29th day of October, 2018, I electronically filed the

 foregoing with the Clerk of the Court by using the CMIECF system which will send a notice of

 electronic filing, or by email, to the following:

 Derek L. Metts, Esq.,
 Metts Legal, P.A.,
 derek.metts@mettslegal.com,
 607 N. Wymore Road,
 Winter Park, FL 32789,
 (321) 422-0430/
 (321) 422-0499 (F),
 Attorney for Plaintiff, Donald Anderson.

 Mario E. Torres
 TORRES BENET, P.A.
 mariotorres@torresbenet.com
 5308 Van Dyke Road
 Lutz, Florida 33558
 Tel.: 813.963.7770
 Fax.: 813.963.7770
 Attorney for Co-Defendant Thaddeus Michael Bullard
 a/k/a Titus O’Neil


                                                          COLE, SCOTT & KISSANE, P.A.
                                                          Counsel for Defendant WORLD
                                                          WRESTLING ENTERTAINMENT, INC.
                                                          4301 West Boy Scout Boulevard
                                                          Suite 400
                                                          Tampa, Florida 33607
                                                          Telephone (813) 864-9333
                                                          Facsimile (813) 286-2900
                                                          Primary e-mail: Dan.Shapiro@csklegal.com
                                                          Secondary e-mail: dorice.voecks@csklegal.com
                                                               17
                                              COLE, SCOTT & KISSANE, P.A.
                 4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 38 Filed 10/29/18 Page 18 of 18 PageID 452
                                                                                            CASE NO.: 2018-CA-807-ES


                                                      Alternate e-mail: bethany.goodrow@csklegal.com

                                             By: s/ Dorice R. Voecks
                                                 DANIEL A. SHAPIRO
                                                 Florida Bar No.: 965960
                                                 DORICE R. VOECKS
                                                 Florida Bar No.: 117991




                                                             18
                                          COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
